Case 1:21-cv-01024-JPH-MJD Document 10 Filed 06/09/21 Page 1 of 2 PageID #: 44



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MARTIN J. WALSH Secretary of Labor,          )
United States Department of Labor,           )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )     No. 1:21-cv-01024-JPH-MJD
                                             )
SURECLEAN CHIMNEY SERVICE, INC.              )
   d/b/a SURE CLEAN CHIMNEY AND              )
MASONRY,                                     )
SHANE C. CONSTRUCTION,                       )
SHANE C. ELLISION an individual,             )
                                             )
                          Defendants.        )

                                        ORDER

      On April 26, 2021, the United States Secretary of Labor filed a complaint

against SureClean Chimney Service, Inc. and Shane C. Ellison, alleging violations

of the Fair Labor Standards Act. Dkt. 1. On May 10, 2021, the parties filed a

proposed consent judgment providing that the "Court shall retain jurisdiction for

purposes of enforcing compliance with the terms of this final judgment pursuant to

Federal Rule of Civil Procedure 54." See dkt. 9 at 2. The proposed consent

judgment does not explain why the Court should approve it, and the parties did

not file a motion for judicial approval. See id.

       The parties are free to enter into a settlement agreement and to dismiss a

 case without judicial approval. But the consent judgment seeks the exercise of

 federal power by having the Court retain jurisdiction to enforce compliance. Under

 such circumstance, "a district court must determine whether a proposed decree is

 lawful, fair, reasonable, and adequate." E.E.O.C. v. Hiram Walker & Sons, Inc., 768
                                         1
Case 1:21-cv-01024-JPH-MJD Document 10 Filed 06/09/21 Page 2 of 2 PageID #: 45



 F.2d 884, 889 (7th Cir. 1985); see Loc. No. 93, Int'l Ass'n of Firefighters, AFL-CIO

 C.L.C. v. City of Cleveland, 478 U.S. 501, 525 (1986) ("[A] federal court is more than

 a recorder of contracts from whom parties can purchase injunctions") (citation

 omitted).

      The parties therefore SHALL FILE a brief in support of the proposed consent

judgment explaining why it is lawful, fair, reasonable, and adequate considering the

factors set forth Hiram Walker & Sons, Inc., 768 F.3d at 889, by July 9, 2021.

SO ORDERED.

Date: 6/9/2021




Distribution:

Barbara Mariela Villalobos
U.S. DEPARTMENT OF LABOR (Chicago)
villalobos.barbara@dol.gov

SureClean Chimney Service, Inc.
6117 N. Oakland Ave.
Indianapolis, IN 46220


Shane C. Ellison
6117 N. Oakland Ave.
Indianapois, IN 46220


Thomas L. Landwerlen
244 N. College Ave.
Indianapolis, IN 46202
tlandwerlen@oblawindy.com



                                          2
